Citation Nr: 1026757	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial compensable evaluation for 
arteriosclerosis.

4.  Entitlement to service connection for a kidney condition. 

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chloracne, acne 
vulgaris, or a skin condition of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from May 2004 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which, in pertinent part, (1) granted service 
connection for peripheral neuropathy of the left lower extremity 
and assigned a 10 percent evaluation effective January 25, 2005; 
(2) granted service connection for peripheral neuropathy of the 
right lower extremity and assigned a 10 percent evaluation 
effective January 25, 2005; (3) granted service connection for 
arteriosclerosis and assigned a 0 percent (non-compensable) 
evaluation effective January 25, 2005; (4) denied service 
connection for a kidney condition; and (5) denied service 
connection for chloracne, acne vulgaris or a skin condition of 
the hands because evidence received was not new and material.  

The Board notes that in a February 2006 substantive appeal (VA 
Form 9), the Veteran only appealed issues of entitlement to an 
increased rating for arteriosclerosis and entitlement to service 
connection for chloracne, acne vulgaris or a skin condition of 
the hands.  The RO, nonetheless, treated issues of entitlement to 
an increased evaluation for peripheral neuropathy of the left and 
right lower extremities and entitlement to service connection for 
a kidney condition as if it were part of the Veteran's timely 
filed substantive appeal by certifying those issues for appellate 
review.  Accordingly, the filing of a timely substantive appeal 
is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 
(2009) (holding that VA may waive any issue of timeliness in the 
filing of a substantive appeal, either explicitly or implicitly); 
See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).

The issue of entitlement to an initial compensable evaluation for 
arteriosclerosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is shown to 
result in numbness in the left foot with normal findings on EMG 
testing.  Sensory examinations were grossly intact and deep 
tendon reflexes were normal.

2.  Peripheral neuropathy of the right lower extremity is shown 
to result in numbness in the right foot.  Sensory examinations 
were grossly intact and deep tendon reflexes were normal.

3.  The Veteran is not shown to have a currently diagnosed kidney 
condition; microscopic hematuria constitutes a laboratory finding 
and is not a disease or disability under VA law and regulations.

4.  An unappealed September 1997 rating decision denied service 
connection for chloracne and a skin condition on the hands. 

5.  The evidence received since the September 1997 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for chloracne, acne 
vulgaris, or a skin condition of the hands.

6.  The Veteran does not have currently diagnosed chloracne; acne 
vulgaris and a skin condition of the hands are not shown to have 
been incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.124a Diagnostic Codes 8526 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.124a Diagnostic Codes 8526 (2009).

3.  A kidney condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The September 1997 rating decision which denied service 
connection for chloracne and a skin condition on the hands is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

5.  The evidence received subsequent to the September 1997 rating 
decision is new and material, and the claim for service 
connection for chloracne, acne vulgaris, or a skin condition of 
the hands is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2009).

6.  Chloracne, acne vulgaris, or a skin condition of the hands 
was not incurred in or aggravated by active service, nor may 
chloracne be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must 
describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  

July 2003 and April 2004 VCAA notice letters provided the Veteran 
with an explanation of the meaning of both "new" and 
"material" evidence; however, VA did not provide notice of the 
particular type of evidence needed to substantiate elements found 
to be insufficiently shown at the time of the previous denial of 
service connection.  Although VA did not provide the Veteran with 
adequate notice in regard to new and material evidence, in light 
of the Board's favorable decision on that issue, the Board finds 
no prejudice to the Veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In a July 2005 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claims for service connection for 
peripheral neuropathy and for a kidney condition.  VA informed 
the Veteran of the evidence VA would reasonably seek to obtain, 
and information and evidence for which the Veteran was 
responsible.  

August 2007 letters provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A June 2008 VCAA notice also provided the Veteran 
with the specific diagnostic criteria for paralysis, neuritis, 
and neuralgia of the sciatic nerve.  This notice was not received 
prior to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice 
deficiency by issuing corrective notice in August 2007.  The RO 
readjudicated the claims in July 2009 supplemental statements of 
the case (SSOC).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a statement of the 
case (SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, Social Security Administration records, VA examinations, 
hearing transcripts, and lay statements have been associated with 
the claims file.  The Board notes that the Veteran was afforded 
VA examinations in September 2003, February 2005, and September 
2007 to address his claim for service connection for chloracne, 
and his claims for an increased evaluation for peripheral 
neuropathy of the left and right lower extremities.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case are 
adequate as they are predicated on a review of the medical 
records; contain a description of the history of the disability 
at issue; document and consider the Veteran's complaints and 
symptoms; and addresses the relevant rating criteria.  

The Veteran was not afforded a VA examination specific to his 
claimed kidney condition.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As the Board will discuss below, there is no indication that the 
Veteran has a currently diagnosed kidney condition.  Absent 
evidence that indicates that the Veteran has a current claimed 
disability related to symptoms in service, the Board finds that a 
VA examination is not necessary for disposition of the claim.  
The record is complete and the case is ready for review.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

1.  Increased Rating Claims 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods where 
the Veteran's service-connected disabilities result in symptoms 
that would warrant different ratings.

Peripheral Neuropathy

The Veteran is currently rated under Diagnostic Code 8520 for 
peripheral neuropathy of the left and right lower extremities.  

Diagnostic Codes 8520 - 8720 address ratings for paralysis of the 
peripheral nerves affecting the lower extremities, neuritis, and 
neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 - 8720 
(2009).

Diagnostic Codes 8520, 8620, and 8720 provide ratings for 
paralysis, neuritis, and neuralgia of the sciatic nerve.  38 
C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete 
paralysis.  Disability ratings of 10, 20, and 40 are warranted, 
respectively, for mild, moderate, moderately severe incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).  A disability rating of 60 percent is warranted 
for severe incomplete paralysis with marked muscle atrophy.  Id.  
An 80 percent rating is warranted with complete paralysis of the 
sciatic nerve.  Id.

The Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

During a February 2005 VA examination, the Veteran reported some 
numbness of the feet.  He noted that numbness was more noticeable 
in the winter months when the feet became cold.  The Veteran 
stated that he could still feel a microfilament tester on the 
feet, but indicated that the sensation was less than a few years 
ago.  A neurological examination shows that cranial nerves II 
through XII were grossly intact.  Romberg testing was negative.  
The Veteran was able to rock up on the heels and rise up to the 
toes and take several steps forward without difficulty.  He was 
able to tandem walk without loss of balance.  A sensory 
examination was grossly intact and was mildly asymmetric.  The 
Veteran was able to feel a 5.07/10 gm nylon monofilament tester 
on all points on the planter and dorsal surface of the feet, but 
described diminished sensation as compared to past testing.  The 
Veteran was diagnosed with mild peripheral neuropathy of the 
bilateral feet.  

At the time of a September 2007 VA examination, the Veteran 
reported that he noticed balance problems while standing on one 
foot two years prior.  He reported having progressive numbness in 
the feet and cold feet in the winter.  The Veteran did not 
receive any treatment for his neurological complaints.  A 
neurological examination shows that cranial nerves II through XII 
were grossly intact.  Romberg testing was negative.  The Veteran 
was able to rock up on the heels and rise up to the toes and take 
several steps forward without difficulty.  He was able to tandem 
walk without loss of balance.  A sensory examination was grossly 
intact and symmetric.  The Veteran was able to feel a 5.07/10 gm 
nylon monofilament tester on inconsistent points on the planter 
and dorsal surface of the feet.  Monofilament testing was normal 
in the toes and proximally to the mid foot.  Testing was 
inconsistent from the midfoot proximally to the ankles, and was 
normal from the ankles proximally.  Deep tendon reflexes were 
normal and symmetric.  The Veteran was diagnosed with 
questionable peripheral neuropathy of the lower extremities.  

An October 2007 VA treatment report shows that nerve conduction 
studies of the left lower extremity and the left median nerve 
were normal with respect to amplitude, latency, and conduction 
velocity.  A needle examination from the left lower extremity was 
normal.  An EMG examination of the left lower extremity was 
normal.  The physician stated that, in particular, he was unable 
to document EMG evidence of peripheral neuropathy.  

VA treatment records dated from 2005 to 2009 do not otherwise 
reflect complaints or treatment for peripheral neuropathy of the 
left and right lower extremities.   Diabetic foot screens were 
normal and show that sensation testing using a 5.07 monofilament 
was normal. 

The Board finds that an evaluation in excess 10 percent is not 
warranted for neurological symptoms in either the left lower 
extremity or right lower extremity. February 2005 and September 
2007 VA examinations show that the Veteran reported numbness in 
the bilateral feet.  Although the Veteran indicated a decrease in 
sensation on monofilament testing; VA examiners found that 
sensory examinations were grossly intact and deep tendon reflexes 
were normal.  VA treatment records also show that sensory 
examinations were normal on diabetic foot screening.  October 
2007 EMG testing of the left lower extremity was normal, and 
there was no EMG evidence of peripheral neuropathy.   The Board 
finds that the Veteran's neurological symptoms are shown to be 
wholly sensory.  The Veteran was assessed with mild peripheral 
neuropathy in February 2005, and later examinations do not 
evidence an increase in disability.  His neurological symptoms, 
characterized by numbness in the feet, are not shown to be 
moderate in degree as described for a higher 20 percent rating.  
See 38 C.F.R. § 4.124a Diagnostic Codes 8520.  Thus, the Board 
finds that evaluations in excess of 10 percent for neurological 
impairment of the left lower extremity and right lower extremity 
are not warranted.

2.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Kidney Condition

Service treatment records contain no complaints, diagnoses, or 
treatment for a kidney condition.  On a report of medical history 
completed at the time of the Veteran's September 1967 induction 
examination, he indicated a history of frequent or painful 
urination; however, no further complaints were shown in service 
and the Veteran denied a history of frequent or painful 
urination, kidney stones, or blood in the urine on his September 
1969 separation examination. 

During a January 2005 VA genitourinary consultation, the Veteran 
was found to have microscopic hematuria, to rule out inflammatory 
versus malignancy.  The Veteran was noted to have a familial 
incidence of the same.  The Veteran underwent a diagnostic 
cystoscopy in February 2005 given his finding of microscopic 
hematuria.  The Veteran's cystoscopy revealed an elevated median 
lobe, but was otherwise within normal limits.  The Veteran was 
assessed with idiopathic microscopic hematuria.  A September 2007 
VA examiner noted that the Veteran had chronic hematuria, which 
was familial, but the Veteran's work up was negative.  The 
Veteran is not shown to have a currently diagnosed kidney 
condition related to microscopic hematuria.  VA treatment records 
dated from 2005 to 2009 do not reflect any treatment for a 
currently diagnosed kidney condition. 

The evidence shows that the Veteran has been assessed with 
microscopic hematuria. However, hematuria is defined as blood in 
the urine.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 896 (30th 
ed. 2003).  In other words hematuria is a laboratory finding and 
not a disability for which VA compensation benefits is payable.  
Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities.  They are, therefore, not appropriate 
entities for the rating schedule.).  The term "disability" as 
used for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record to suggest that the Veteran's 
microscopic hematuria, in and of itself, causes any impairment of 
earning capacity.  While hematuria may be evidence of an 
underlying disability, service connection may not be granted for 
a laboratory finding. "Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); see 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Accordingly, because microscopic hematuria does not constitute a 
current disability for which service connection may be granted, 
the Board concludes that service connection is not warranted for 
microscopic hematuria.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Veteran is 
not shown by medical evidence of record to have a currently 
diagnosed kidney condition.   Therefore, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a kidney condition.  

3.  New and Material Evidence 

The RO previously considered and denied the Veteran's claim for 
service connection for chloracne and a skin condition on the 
hands in an initial June 1996 rating decision.  That decision was 
subsequently confirmed and continued in a September 1997 rating 
decision.  The Board is required to determine whether new and 
material evidence has been presented before it can reopen a claim 
and readjudicate service connection or other issues on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

In a June 1996 rating decision, the RO found that although the 
Veteran had evidence of treatment for acne vulgaris in 1976, 
there were no findings of either chloracne or a chronic skin 
condition of the hands.  The Veteran filed a timely appeal to the 
June 1996 rating decision.  The RO continued the denial of 
service connection in a subsequent September 1997 rating 
decision.  The RO found that there was no record of chloracne or 
a skin condition of the hands showing a chronic disability.  
Further, the Veteran's acne vulgaris was not shown to be related 
to service or to herbicide exposure in service.  The Veteran 
withdrew his appeal in August 1999.  The Board finds that the 
last final rating decision was in September 1997.  Therefore, new 
and material evidence in this case must establish that the 
Veteran has either chloracne, or a chronic skin condition which 
is etiologically related to service.  

Evidence received subsequent to the September 1997 rating 
decision in relation to the Veteran's claimed skin condition 
includes: lay statements from the Veteran, his mother, and a 
friend; photographs submitted by the Veteran; VA treatment 
records and VA examinations dated from 1998 to 2009; a September 
2003 VA examination of the skin; and a September 2004 RO hearing 
transcript.  This evidence is new in that it was not previously 
received.  

The Board finds that the new evidence received is material.  A 
September 2003 VA examination shows that the Veteran had a 
diagnosis of acne vulgaris by history with residual scarring on 
the left side of the face identified during examination.  The 
Veteran reported having flare-ups of blistering along the dorsal 
edges of the fingers though no specific disability was identified 
on examination.  The examiner indicated that the Veteran's skin 
disability was less likely than not chloracne as it did not 
develop until approximately 18 months after the Veteran's 
separation from service.  The Veteran reported during his 
subsequent September 2004 hearing that his skin disability 
actually developed nine months after his separation from service, 
and he indicated that he did not see a doctor until 12 to 18 
months after service.  The Veteran also reported that he was told 
by the VA examiner that his scars looked like a chloracne scar.  

Residuals of a skin disability were identified at the time of a 
September 2003 VA examination, and the Veteran has reported that 
he was told by the VA examiner that this skin condition resembled 
chloracne, and he reported that this skin condition developed 
nine months after his separation from service.  The Board 
emphasizes in this case that evidence is presumed to be credible 
for the purpose of determining whether the case should be 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim.  Accordingly, 
the Board finds that the appellant has submitted new and material 
evidence sufficient to reopen a claim of entitlement to service 
connection for chloracne, acne vulgaris, or a skin condition of 
the hands.  As such, the claim has been reopened.  Further, the 
Board may proceed with a merits adjudication of the Veteran's 
claim on this issue as the RO reopened and ultimately denied this 
claim on the merits in June 2008 and June 2009 supplemental 
statements of the case.  As such, the Board may do likewise, 
without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Reopened Claim; Chloracne, Acne Vulgaris, or a Skin Condition of 
the Hands

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2009).  The diseases listed at § 3.309(e) 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2009).  VA regulations specify that the last 
date on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  VA's Secretary has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

The Veteran's form DD-214 shows that he had service in Vietnam 
between December 1968 and October 1969; thus, he is presumed to 
have been exposed to an herbicide agent during service.

A September 2003 VA examination reflects a history of acne 
vulgaris and residual scars.  There is no current medical 
diagnosis of chloracne shown by the record.  As the Veteran's 
claimed disability is not included in the above-indicated 
diseases associated with exposure to an herbicide agent, 
presumptive service connection is not warranted.  Even though 
presumptive service connection is not warranted, the Veteran is 
not precluded from establishing service connection for a 
diagnosed disability with proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Service treatment records contain no complaints, diagnoses, or 
treatment for any skin problems in service, nor were any skin 
problems indicated at the time of the Veteran's separation from 
service. 

In a January 1996 statement the Veteran reported that he had 
chloracne and reported that he was treated by Dr. D. with 
antibiotics from approximately 1979 to 1986.  The Veteran stated, 
"I had never had acne till I was 33 yrs old approximately."  
The Board notes that the record shows that the Veteran was born 
in 1946, indicating an approximate onset in 1979.  The Veteran 
specifically described having a skin condition which affected the 
left side of his face with residual scars.  The Veteran submitted 
subsequent statement, indicating that his initial prescription 
was dated in March 1978 as opposed to 1979.  The Veteran attached 
a copy of a prescription for erythromycin.  

Treatment notes from the Veteran's dermatologist dated from 
October 1976 to March 1979 show that the Veteran was seen with a 
cystic infection of the left cheek in October 1976.  He was 
assessed with new "AV" cysts which had fragmented and pitted.  
Many of the clinical entries are illegible; however, it appears 
that the Veteran was treated with various antibiotics for an 
infection on the left cheek, to include tetracycline from 1976 to 
1978, and troleandomycin and bacitracin in March 1979.

The Veteran had a diagnosis of cellulitis of the left cheek in 
1990.  A February 1993 note shows that the Veteran had a cyst on 
the left scalp.  An examination of the skin of the face and hands 
was negative. 

In an October 1997 lay statement from the Veteran's mother, she 
reported that the Veteran had sores and scabs on his face which 
started after he had been in Vietnam.  The Veteran was also 
reported to have water blisters on his hands.  The Board notes 
that the Veteran's mother did not indicate a specific date of 
onset, other than after the Veteran had been in Vietnam.  In a 
January 1998 lay statement, a friend of the Veteran reported that 
when he met the Veteran in April 1976, his face would frequently 
break out and scab over. 

During a September 2003 VA examination, the Veteran reported that 
he had chloracne which had its initial onset in 1971 or 1972, 
within 18 months after his separation from service.  The Veteran 
stated that he had severe acne on the top left side of his face 
with pus and itching.  He stated that he began to develop small 
fluid filled vesicles on his fingers along the dorsal edges and 
reported having occasional recurrence of the acne once or twice a 
year on his cheek and left jaw line.  The Veteran reported some 
scarring due to this.  The Veteran reported that blistering along 
the fingers was triggered by sun exposure in the spring though 
autumn.  It did not occur in the winter.  An examination of the 
skin revealed a scar on the left cheek area and on the right 
middle finger.  There were no open or closed comedo on 
examination.  Otherwise, the skin was warm and dry with good 
tugor, anicteric, with no rashes and no bruises.  The Veteran was 
diagnosed with acne vulgaris by history, with residual scarring.  
The VA examiner opined that this was less likely than not 
chloracne due to Agent Orange exposure since it did not develop 
until approximately 18 months after the Veteran left military 
service.    

During a September 2004 RO hearing, the Veteran reported that the 
September
 2003 VA examiner made a mistake, indicating that his skin 
disorder started nine months after his separation from service.  
The Veteran further reported that the VA examiner, when he looked 
at pictures of his face, stated that it looked like a chloracne 
scar, and it looked like chloracne in the actual picture.  The 
Veteran reported that he sat on drums of Agent Orange and smoked 
cigarettes with fellow servicemen while in Vietnam.  

A September 2007 VA examination shows that the Veteran had acne 
of the left cheek with a once a year break out.  A June 2009 VA 
examination shows that the Veteran had a total loss of hair on 
the lower legs with chronic itching of the lower legs for the 
past two to three years.  

Medical evidence of record indicates that the Veteran has been 
diagnosed with acne, acne vulgaris, cellulitis, and "AV" cysts 
or a cystic infection of the left cheek.  The Veteran has not had 
a specific diagnosis which relates to a skin condition of the 
hands.  The Veteran has more recently been seen for a loss of 
hair and chronic itching of the lower legs.  A skin condition on 
the Veteran's left cheek appears to be chronic with clinical 
evidence of such as early as 1976.  Medical evidence of record, 
however, does not reflect a diagnosis of chloracne within one 
year of the Veteran's separation from service; nor does medical 
evidence of record relate any of the Veteran's identified skin 
conditions to service or to in-service exposure to an herbicide 
agent.

The Veteran has reported that his skin condition started in 
service, or alternately, nine months after his separation from 
service, 18 months after his separation from service, or in 1978 
or 1979.  

With regard to lay evidence, the Board must initially evaluate if 
the evidence is competent.  If so, credibility must be assessed.  
The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Likewise, other lay persons are only competent to report what 
they have observed.   

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the Veteran is competent to report noticing 
the presence of a skin condition of the left cheek and hands 
shortly after service.  The Veteran, however, is not competent to 
diagnose a specific skin condition such as chloracne.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Thus, absent a diagnosis 
or other objective clinical findings in service, the Veteran's 
lay assertions are not competent or sufficient to establish the 
presence of chloracne in service or within one year of his 
separation from service.  The Veteran does not have a current 
medical diagnosis of chloracne, and has not been diagnosed with 
chloracne at any time since his separation from service.  There 
is no clinical evidence of a skin condition on record until 1976, 
seven years after the Veteran's separation from service.  

The Board further finds that the Veteran's lay statements with 
regard to the time of onset of a skin condition are not 
consistent, and thus, may not be considered as credible evidence 
of in-service incurrence or occurrence shortly after the 
Veteran's separation from service.  Although the Veteran claims 
he has chloracne or other skin disability secondary to service, a 
skin condition was not shown by service treatment records.  The 
Veteran has alternately claimed that he had the onset of his skin 
condition nine months after his separation from service.  
Elsewhere in the record the Veteran had claimed that his skin 
condition occurred 18 months after his separation from service in 
1971 or 1972; or when he was approximately 33 years old, in 1978 
or 1979.  The Board finds that the multiple inconsistencies in 
the Veteran's reports make it impossible to base the onset of his 
skin condition on his lay statements alone.  These 
inconsistencies weigh against the probative value of the 
Veteran's statements.  Thus, while the Veteran is competent to 
identify the onset of a skin condition, the Board finds that the 
Veteran as to onset in this case is not credible.  

Objective medical evidence of record does not reflect a diagnosis 
of chloracne; and acne vulgaris and a skin condition of the hands 
is not shown by competent medical evidence to have been incurred 
in service.  The Veteran's skin condition is not shown to be 
related to in-service exposure to an herbicide agent.  In light 
of the foregoing, the Board finds that service connection for 
chloracne, acne vulgaris, or a skin condition of the hands is not 
warranted.  




C.  Conclusion 

The preponderance of the evidence is against finding that 
peripheral neuropathy of the left and right lower extremities 
have increased to warrant a higher rating evaluation.  
	
The Veteran is not shown to have a currently diagnosed kidney 
condition for which service connection can be granted.  
Microscopic hematuria constitutes a laboratory finding and is not 
a disease or disability under VA law and regulations.  Therefore, 
the Board concludes the preponderance of the evidence is against 
finding that the Veteran has kidney condition etiologically 
related to active service.  

The September 1997 rating decision which denied service 
connection for a chloracne and a skin condition on the hands is 
final.  The evidence received subsequent to the September 1997 
rating decision is new and material, and the claim for service 
connection for chloracne, acne vulgaris, or a skin condition of 
the hands is reopened.  The Veteran is not shown to have a 
currently diagnosed chloracne.  Acne vulgaris or a skin condition 
of the hands is not shown to have been incurred in service.  
Therefore, the Board concludes the preponderance of the evidence 
is against finding that the Veteran has chloracne, acne vulgaris 
or a skin condition etiologically related to active service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

An initial rating for peripheral neuropathy of the left lower 
extremity, in excess of 10 percent, is denied.

An initial rating for peripheral neuropathy of the right lower 
extremity, in excess of 10 percent, is denied.

Service connection for a kidney condition is denied.

Service connection for chloracne, acne vulgaris, or a skin 
condition of the hands is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

February 2005 and September 2007 VA examination contain a brief 
cardiac evaluation; however, they do not adequately address the 
rating criteria for arteriosclerosis.  The Veteran is currently 
in receipt of a non-compensable evaluation for arteriosclerosis, 
rated under Diagnostic Code 7005 for arteriosclerotic heart 
disease (coronary artery disease).  The provisions of 38 C.F.R. § 
4.100 provide that METs testing is required for an evaluation 
under Diagnostic Code 7005 unless certain exceptions are met. 

Under Diagnostic Code 7005, a 10 percent evaluation is assigned 
for arteriosclerotic heart disease where a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when continuous medication 
required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2009).  A 30 
percent evaluation is assigned for arteriosclerotic heart disease 
with a workload of greater than 5 METs but not greater than 7 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent 
evaluation requires more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Id.  A 100 
percent evaluation is assigned for arteriosclerotic heart disease 
resulting in chronic congestive heart failure; or workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.

The Board finds that a remand for a new VA examination is 
necessary to adequately address the rating criteria.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA 
cardiology examination to assess the current 
severity of his service-connected 
arteriosclerosis.  The claims folder must be 
made available to the examiner for review.  
The examiner should report and discuss the 
Veteran's current disability picture in 
accordance with the rating criteria set forth 
above.  

Specifically, the VA examiner must state 
whether the Veteran's arteriosclerosis 
results in dyspnea, fatigue, angina, 
dizziness, or syncope with a workload of 
greater than 7 METs but not greater than 10 
METs, or if continuous medication required.  
The VA examiner should address the rating 
criteria for higher ratings under Diagnostic 
Code 7005 above if applicable. 

If a laboratory determination of METs by 
exercise testing cannot be done for medical 
reasons, the VA examiner should provide an 
estimation of the level of activity, 
expressed in METs, that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  

2.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence.  If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, 
and should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


